Exhibit WHITING PETROLEUM CORPORATION AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES (dollars in thousands) Year Ended December 31, 2008 2007 2006 2005 2004 Fixed charges: Interest expensed $ 59,010 $ 65,977 $ 66,265 $ 35,245 $ 11,800 Interest capitalized 3,129 3,664 556 - 200 Amortized premiums, discounts and capitalized expenses related to indebtedness 6,068 6,527 7,224 6,802 4,056 Estimate of interest within rental expense 431 424 386 298 182 Total fixed charges $ 68,638 $ 76,592 $ 74,431 $ 42,345 $ 16,238 Earnings: Income before income taxes $ 408,820 $ 207,162 $ 233,272 $ 196,098 $ 114,005 Income from equity investees (1,625 ) (1,365 ) (282 ) (409 ) - Fixed charges (above) 68,638 76,592 74,431 42,345 16,238 Amortization of capitalized interest 463 97 41 41 21 Distributed income from equity investees 1,775 928 987 657 - Interest capitalized (3,129 ) (3,664 ) (556 ) - (200 ) Total earnings $ 474,942 $ 279,750 $ 307,893 $ 238,732 $ 130,064 Ratio of earnings to fixed charges (unaudited) 6.92 x 3.65 x 4.14 x 5.64 x 8.01 x
